1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JERRY SANDEL,

 8          Petitioner-Appellee,

 9 v.                                                                                    NO. 30,590

10 JEFFREY SANDEL,

11          Respondent-Appellant,

12 consolidated with

13 JASON SANDEL,

14          Petitioner-Appellee,

15 v.

16 JEFFREY SANDEL,

17          Respondent-Appellant.

18 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
19 Robert A. Aragon, District Judge

20 Gurley Law Firm
21 Curtis R. Gurley
22 Farmington, NM

23 for Appellees
 1 Jeffrey Sandel
 2 San Ysidro, Ca

 3 Pro se Appellant
 4                           MEMORANDUM OPINION

 5 CASTILLO, Judge.

 6       Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed disposition. No memorandum opposing summary affirmance has been filed,

 8 and the time for doing so has expired.

 9       AFFIRMED.

10       IT IS SO ORDERED.



11                                          ___________________________________
12                                          CELIA FOY CASTILLO, Judge

13 WE CONCUR:




14 __________________________________
15 MICHAEL E. VIGIL, Judge




16 __________________________________

                                              2
1 LINDA M. VANZI, Judge




                          3